MEMORANDUM DECISION
PER CURIAM:
Plaintiff, a corporation engaged in the transportation of commodities by motor vehicle as a common carrier, seeks to have this Court annul, enjoin and set aside an Order of the defendant, Interstate Commerce Commission (hereinafter the Commission). The intervening defendants are common carriers likewise engaged in the transportation of cornmodities by motor carrier and were intervenors in the proceedings before the Commission.
Jurisdiction of this three-judge Court rests on 49 U-g-C- § 17(9). on 2g U.S.C. §§ 1336, 1398, 2284 and 2321-2325; and on 5 U.S.C. § 702-706.
The interested reader is referred to the Commission’s Order appealed from, printed at 106 M.C.C. 118, for a cogent statement of the background facts and an enlightening discussion of the relevant precedential authorities.
It is undisputed that the Commission erroneously issued a certificate to plaintiff granting interstate authority to plaintiff greater and different in scope than that applied for by plaintiff, and likewise greater than that indicated in the notice of application printed in the Federal Register.
By and through the Order appealed from, the Commission seeks to correct its admitted error and grant to the plaintiff the authority which plaintiff sought in its application. Plaintiff contends the Commission does not have the authority to correct such an error. We do not agree. We are of the opinion that the Commission has the power to correct its manifest error by canceling the outstanding certificate issued to plaintiff and reissuing a modified certificate granting the operating rights originally applied for by the plaintiff. The record before us clearly shows that the Commission has correctly exercised such power.
We conclude that the Order of the Commission should be affirmed; that plaintiff’s complaint should be dismissed and that the Temporary Restraining Order heretofore granted by this Court should be vacated.
Counsel for the defendants and intervening defendants shall prepare a proposed judgment, serve a copy of the same on counsel for plaintiff and submit the original to the Court.